EXHIBIT 99.4 Occidental Petroleum Corporation Second Quarter 2011 Earnings Conference Call July 26, 2011 1 2 Second Quarter 2011 Earnings - Highlights Second Quarter 2011 Earnings - Highlights •Core Results - $1.8 Billion vs. $1.1 Billion in 2Q10 –Core EPS $2.23 (diluted) vs. $1.32 in 2Q10. •Net Income - $1.8 Billion vs. $1.1 Billion in 2Q10 –EPS $2.23 (diluted) vs. $1.31 in 2Q10. 2 3 ($ in millions) •Core Results for 2Q11 of $2.6 Billion vs. $1.9 Billion in 2Q10 –The improvement in 2011 was driven mainly by higher commodity prices.Sales volumes for 2Q11 and 2Q10 were flat at 705 mboe p/d.Production volumes were 715 mboe p/d in 2Q11, compared to 701 mboe p/d in 2Q10. Second Quarter 2011 Earnings - Oil & Gas Segment Variance Analysis - 2Q11 vs. 2Q10 3 4 2Q112Q10 Reported Segment Earnings ($mm)$2,624$1,867 WTI Oil Price ($/bbl)$102.56$78.03 NYMEX Gas Price ($/mcf)$4.23$4.18 Oxy’s Realized Prices Worldwide Oil ($/bbl)$103.12$74.39 + 39% year-over-year Worldwide NGLs ($/bbl)$57.67$44.08 + 31% year-over-year US Natural Gas ($/mcf)$4.27$4.19 + 2% year-over-year Second Quarter 2011 Earnings - Oil & Gas Segment 4 5 Second Quarter 2011 Earnings - Oil & Gas Production Second Quarter 2011 Earnings - Oil & Gas Production •Production guidance assumptions we gave in the 1Q11 conference call assumed a $95 WTI average oil price. •Actual average 2Q11 oil price of $102.56 reduced our production volumes by about 5 mboe p/d. –Domestic production volumes were 424 mboe p/d, compared to our guidance of 425 mboe p/d.The higher crude oil prices reduced Long Beach volumes by about 1 mboe p/d. –Latin America volumes were 33 mboe p/d. –In the Middle East region: •We recorded no production in Libya, consistent with our guidance. •In Iraq, we produced 5 mboe p/d.The decline from 1Q11 volumes was due to the timing of development spending. •Yemen production was 23 mboe b/d, compared to 33 mboe p/d in 1Q11.Civil unrest and operational issues reduced our production by 3 mboe p/d.Higher prices and lower development spending rates cut volumes by 7 mboe p/d. •The remainder of the Middle East had production of 230 mboe p/d, vs. 235 mboe p/d in 1Q11.Qatar’s production was lower by 7 mboe p/d mainly due to planned maintenance and mechanical issues. 5 6 Second Quarter 2011 Earnings - Oil & Gas Sales •Our 2Q11 sales volume guidance, which assumed a $95 WTI oil price, was 725 mboe p/d, which translates to about 720 mboe p/d at the higher actual prices for the quarter. •Our actual volumes were 705 mboe p/d. •The lower volumes resulted mainly from the lower production in Yemen and Qatar and the timing of liftings in Oman and Qatar. •2Q11 realized prices improved for all our products vs. 1Q11. •Our worldwide crude oil price was $103.12 p/b, an increase of 12%, worldwide NGLs were $57.67 p/b, an improvement of 10%, and domestic natural gas prices were $4.27 p/mcf, an increase of 1%. •The 2Q11 realized oil price represents 101% of the average WTI price for the quarter. 6 7 Second Quarter 2011 Earnings - Oil & Gas Segment - Cash Production Costs and Taxes Second Quarter 2011 Earnings - Oil & Gas Segment - Cash Production Costs and Taxes •Oil and gas cash production costs were $11.88 a barrel for the first six months of 2011, compared with last year's twelve-month costs of $10.19 a barrel. –The cost increase reflects more workover and maintenance activity and higher support costs. •Taxes - other than on income, which are directly related to product prices, were $2.36 per barrel for the first half of 2011, compared to $1.83 per barrel for all of 2010. •Total exploration expense was $62 mm in 2Q11. 7 8 ($ in millions) *Higher feedstock costs •Core Results for 2Q11 were $253 mm vs. $219 mm in 1Q11. –The second quarter results, one of the highest ever reported for the Chemical segment, reflect higher margins and volumes across most product lines. Second Quarter 2011 Earnings - Chemical Segment Variance Analysis - 2Q11 vs. 1Q11 8 9 ($ in millions) •Core Results for 2Q11 were $187 mm vs. $114 mm in 1Q11, and $13 mm in 2Q10. –The increase from 1Q11 earnings was mainly due to higher marketing income and improved margins in the gas processing business. Second Quarter 2011 Earnings - Midstream Segment Variance Analysis - 2Q11 vs. 1Q11 9 10 Second Quarter 2011 Earnings - Taxes •The worldwide effective tax rate was 38% for 2Q11. –Our higher proportionate domestic income brought us closer to the US statutory rates. •Our 2Q11 US and foreign tax rates are included in the “Investor Relations Supplemental Schedules.” 10 11 Second Quarter 2011 Earnings - Six Months Results & Capital Spending Second Quarter 2011 Earnings -
